Appeals from decisions of the Workmen’s Compensation Board, filed February 27, 1975, as amended by decision filed March 17, 1977, August 28, 1975 and February 19, 1976, which found that the claimant gave the employer timely and proper notice of her claim for benefits under section 18 of the Workmen’s Compensation Law. The board found: "that inasmuch as claimant sought medical attention when she was discharged by the employer three days after the accident and claimant thereafter on May 2, 1974 provided employer with a note from her doctor, the employer was not prejudiced by late notice.” There is substantial evidence to sustain the determination of the board. Decisions affirmed, with costs to the Workmen’s Compensation Board against the employer and its insurance carrier. Koreman, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.